DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-11, 13-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 9, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed wherein the extraction solved is EDTA-2Na in combination with the remaining claim limitations.

Claims 10, 11, 13-21 are allowed based on their dependence on claim 9.

A prior art search of EDTA-2Na for use as an extraction solvent in either livestock/poultry sampling or solid phase extraction method is not well-known in the art and does not appear to be a function equivalent of previously claimed hydrochloric acid.   Newly cited CN 113702558 to Yang teaches using EDTA-2Na as an extraction solvent in solid phase extraction detection of estrogen in wastewater which is closest application Examiner could find however it is not available as prior art under 102(a)(1) or 102(a)(2) due to its filing date of 04/02/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/NATALIE HULS/           Primary Examiner, Art Unit 2863